           Case 2:18-cv-06081-JAK-SK Document 280 Filed 01/31/20 Page 1 of 5 Page ID #:3666



             1     Amy P. Lally (SBN 198555)              JOSEPH H. HUNT
                   alally@sidley.com                      Assistant Attorney General
             2     Ellyce R. Cooper (SBN 204453)          JEFFREY S. ROBINS
                   ecooper@sidley.com                     Deputy Director
             3     SIDLEY AUSTIN LLP                      NICOLE N. MURLEY
                   1999 Avenue of the Stars, 17th Floor   Senior Litigation Counsel
             4     Los Angeles, CA 90067
                   Telephone: +1 310 595 9522             LINDSAY M. VICK
             5     Facsimile: +1 310 595 9501             Trial Attorney
                                                          U.S. Department of Justice
             6     Mark Rosenbaum (SBN 59940)             Office of Immigration Litigation
                   mrosenbaum@publiccounsel.org           PO Box 868, Ben Franklin Station
             7     Judy London (SBN 149431)               Washington, D.C. 20044
                   jlondon@publiccounsel.org              Lindsay.Vick@usdoj.gov
             8     Talia Inlender (SBN 253796)            Telephone: (202) 532-4023
                   tinlender@publiccounsel.org            Fax: (202) 616-8962
             9     Amanda Savage (SBN325996)
                   asavage@publiccounsel.org)             Attorneys for Defendants
           10      PUBLIC COUNSEL
           11      610 S. Ardmore Avenue
                   Los Angeles, CA 90005
           12      Telephone: +1 213 385-2977
                   Facsimile: +1 213 385-9089
           13      Attorneys for Plaintiffs
           14      Additional Counsel on next page

           15                              UNITED STATES DISTRICT COURT
           16                            CENTRAL DISTRICT OF CALIFORNIA
           17      Ms. J.P., et al.,                       Case No. 2:18-CV-06081-JAK-SK
           18                    Plaintiffs,               NOTICE OF MOTION AND JOINT
           19                                              MOTION FOR PROTECTIVE
                          vs.                              ORDER
           20      WILLIAM P. BARR, et al.,                Assigned to: Hon. John A. Kronstadt
           21                                                           and the Hon. Steve Kim
                                 Defendants.
           22                                              Date: February 13, 2020
                                                           Time: 1:30 p.m.
           23                                              Place: United States Courthouse
                                                                    350 W. First Street
           24                                                       Courtroom 10B
                                                                    Los Angeles, CA 90012
           25                                              Action Filed: July 12, 2018
                                                           Discovery Cutoff Date: October 5, 2020
           26                                              Pretrial Conference: TBA
                                                           Trial Date: April 20, 2021
           27
           28

ACTIVE 253839685
                                NOTCE OF MOTION AND JOINT MOTION FOR PROTECTIVE ORDER
           Case 2:18-cv-06081-JAK-SK Document 280 Filed 01/31/20 Page 2 of 5 Page ID #:3667



             1         Carter G. Phillips*                          Mark E. Haddad (SBN 205945)
             2         cphillips@sidley.com                         markhadd@usc.edu
                       Jennifer J. Clark*                           Part-time Lecturer in Law
             3         jennifer.clark@sidley.com                    USC Gould School of Law**
             4         SIDLEY AUSTIN LLP                            University of Southern California
                       1501 K Street, N.W.                          699 Exposition Boulevard
             5         Washington, D.C. 20005                       Los Angeles, CA 90089
             6         Telephone: +1 202 736-8000                   Telephone: +1 213 675-5957
                       Facsimile: +1 202 736-8711
             7
             8         Michael Andolina*                            Luis Cortes Romero (SBN 310852)
                       mandolina@sidley.com                         lcortes@ia-lc.com
             9
                       Timothy Payne*                               Alma L. David (SBN 257676)
           10          tpayne@sidley.com                            adavid@ia-lc.com
                       Kevin Fee*                                   IMMIGRANT ADVOCACY &
           11
                       kfee@sidley.com                              LITIGATION CENTER, PLLC
           12          Daniel Craig*                                19309 68th Avenue South, Suite R-102
                       dcraig@sidley.com                            Kent, WA 98032
           13
                       SIDLEY AUSTIN LLP                            Telephone: +1 253 872-4730
           14          One South Dearborn Street                    Facsimile: +1 253 237-1591
                       Chicago, IL 60603
           15
                       Telephone: +1 312 853-7000
           16          Facsimile: +1 312 853-7036
           17
                       Sean A. Commons (SBN 217603)
           18          scommons@sidley.com
           19          SIDLEY AUSTIN LLP
                       555 West Fifth Street
           20          Los Angeles, CA 90013
           21          Telephone: +1 213 896-6000
                       Facsimile: +1 213 896-6600
           22
           23      *
                    Admitted pro hac vice
           24      **
                        Institution listed for identification purposes only
           25
           26
           27
           28

ACTIVE 253839685
                                NOTCE OF MOTION AND JOINT MOTION FOR PROTECTIVE ORDER
           Case 2:18-cv-06081-JAK-SK Document 280 Filed 01/31/20 Page 3 of 5 Page ID #:3668



             1           PLEASE TAKE NOTICE that on February 13, 2020 at 1:30 p.m., or as soon
             2     thereafter as the matter may be heard, in the above-mentioned court at the United
             3     States Courthouse, 350 West First Street, Los Angeles, CA, 90012, Courtroom 10B,
             4     before the Honorable John A. Kronstadt, Plaintiffs Ms. J.P., Ms. J.O., and Ms. R.M.,
             5     on behalf of themselves and all others similarly situated (“Plaintiffs”) and Defendants
             6     William P. Barr, Kevin K. McAleenan,1 the Department of Homeland Security,
             7     United States Immigration and Customs Enforcement, United States Customs and
             8     Border Protection, Alex M. Azar II, the Department of Health and Human Services,
             9     Jonathan H. Hayes, Office of Refugee Resettlement, David Marin, Lisa Von
           10      Nordheim, Marc Moore, and Lowell Clark (collectively “Defendants”) will and
           11      hereby jointly do respectfully move for entry of a Protective Order. Plaintiffs move
           12      for an order entering their version of a Protective Order, attached as Exhibit B to the
           13      Declaration of Kevin M. Fee in Support of Plaintiffs’ Motion to Compel (“Fee
           14      Decl.”), filed concurrently herewith. Defendants move for an order entering their
           15      version of a Protective Order attached as Exhibit C to the Fee Declaration. Per the
           16      Court’s Order, a redline between the parties’ proposed versions is attached as Exhibit
           17      D to the Fee Declaration.
           18            As explained more fully in the Joint Stipulation and Declaration of Kevin M.
           19      Fee filed concurrently herewith, the parties met and conferred prior to the filing of this
           20      motion pursuant to Local Rule 37 and Federal Rule of Civil Procedure 37 but were
           21      unable to resolve their dispute and thus require the Court’s assistance. See Fee Decl.,
           22      filed concurrently herewith. The parties’ arguments regarding the differences between
           23      the two versions of the Protective Order are also laid out in the Joint Stipulation. This
           24      Motion is based upon this Notice of Motion, the Joint Stipulation of Plaintiffs and
           25      Defendants pursuant to Local Rule 37-2, the declarations of counsel filed herewith, all
           26
                   1
                    Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Acting Secretary of
           27      Homeland Security Chad F. Wolf is substituted for the former Acting Secretary Kevin
                   K. McAleenan.
           28

ACTIVE 253839685                                             1
                              NOTCE OF MOTION AND JOINT MOTION FOR PROTECTIVE ORDER
           Case 2:18-cv-06081-JAK-SK Document 280 Filed 01/31/20 Page 4 of 5 Page ID #:3669



             1     pleadings and papers on file in this action, and upon other such evidence and
             2     argument as may be presented to the Court at or before hearing on this Motion.
             3
             4
             5
                   Date: January 31, 2020                        SIDLEY AUSTIN LLP
             6
             7                                                   By: /s/ Amy P. Lally
                                                                     Amy P. Lally
             8                                                       Ellyce R. Cooper
             9                                                       Attorneys for Plaintiffs

           10
           11
                   Date: January 31, 2020                        UNITED STATE DEPARTMENT OF
           12                                                    JUSTICE, OFFICE OF
                                                                 IMMIGRATION LITIGATION
           13
           14                                                    By: /s/ Nicole N. Murley
                                                                     Nicole N. Murley
           15                                                        Lindsay M. Vick
           16                                                        Attorneys for Defendants

           17
           18
           19
                                                FILER’S ATTESTATION
           20
                         Pursuant to Local Rule 5-4.3.4(a)(2) of the Central District of California, I attest
           21
                   that I have concurrence in the filing of this document.
           22
           23                                                    By: /s/ Amy P. Lally
           24
           25
           26
           27
           28

ACTIVE 253839685                                             2
                             NOTCE OF MOTION AND JOINT MOTION FOR PROTECTIVE ORDER
           Case 2:18-cv-06081-JAK-SK Document 280 Filed 01/31/20 Page 5 of 5 Page ID #:3670



             1                                CERTIFICATE OF SERVICE
             2           I am employed in the County of Los Angeles, State of California. I am over the
             3     age of 18 years and not a party to the within action. My business address is 1999
             4     Avenue of the Stars, 17th Floor, Los Angeles, California 90067.
             5           On January 31, 2020, I served the foregoing document(s) described as
             6     NOTICE OF MOTION AND JOINT MOTION FOR PROTECTIVE ORDER on
             7     all interested parties in this action by the method described below:
             8           I electronically filed the foregoing with the Clerk of District Court using its
             9     CM/ECF system, which electronically provides notice.
           10            I declare under penalty of perjury that the foregoing is true and correct.
           11
           12                                             /s/ Amy P. Lally
                                                          Amy P. Lally
           13                                             Attorney for Plaintiffs
           14
           15
           16
           17
           18
           19
           20
           21
           22
           23
           24
           25
           26
           27
           28

ACTIVE 253839685                                             i
                             NOTCE OF MOTION AND JOINT MOTION FOR PROTECTIVE ORDER
